DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  the claim recites, in part, “without communicating to the carrier” in lines 10-11. The term “carrier” should be “carrier network”.
The claim further recites “the detail sof” in line 23. The limitation appears to be a typographical error and should read as “the details of” instead. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, the claim recites, in part, “placing a first tracking apparatus on the entity, who is identified as an offender, placing a second tracking apparatus on the entity, who is identified as a victim” (lines 2-3). It is unclear how the entity is both the offender and the victim. Moreover, in light of the specification, it appears the invention requires the first tracking apparatus and the second tracking apparatus to be placed on separate entities, not both on the same entity. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the limitation to read as “placing a first tracking apparatus on the entity, who is identified as an offender, placing a second tracking apparatus on a second entity, who is identified as a victim.”

Regarding claim 20, the claim depends from claim 19 and is therefore rejected for the same reason as claim 19, as claim 20 does not cure the deficiencies of claim 19 noted above. 
Furthermore, the claim recites “the tracking apparatus” in line 1 and “tracking apparatus” in line 5. Claim 20 depends from claim 19, which recites both a “first tracking apparatus” and a “second tracking apparatus.” Therefore, it is unclear in claim 20 which of the first and second tracking apparatuses is being referenced by “tracking apparatus.” Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the limitations to read as “the first tracking apparatus” in lines 1 and 5. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20, respectively, of prior U.S. Patent No. 10,345,450. This is a statutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doyle (United States Patent Application Publication No. US 2012/0268269 A1), Hobart (United States Patent Application Publication No. US 2008/0231462 A1), Weiss (United States Patent No. US 8983435 B2), Paranteau et al. (United States Patent No. US 8773275 B1), and Taylor Jr. (United States Reissued Patent No. US RE44085 E) all teach systems and methods for the wireless tracking of multiple devices, but were not used in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669